--------------------------------------------------------------------------------

Exhibit 10.2



RICEBRAN TECHNOLOGIES
AMENDED AND RESTATED
2014 EQUITY INCENTIVE PLAN


1.           PURPOSE.  The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, and any Parents,
Subsidiaries and Affiliates that exist now or in the future, by offering them an
opportunity to participate in the Company’s future performance through the grant
of Awards.  Capitalized terms not defined elsewhere in the text are defined in
Section 28.


2.            SHARES SUBJECT TO THE PLAN.


2.1.        Number of Shares Available.  Subject to Section 2.5 and Section 21
and any other applicable provisions hereof, the total number of Shares reserved
and available for grant and issuance pursuant to this Plan as of the date of
adoption of the Plan by the Board, is 6,300,000 Shares.


2.2.       Lapsed, Returned Awards.  Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares: 
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program.  To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan.  Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan.  For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.


2.3.        Minimum Share Reserve.  At all times the Company will reserve and
keep available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan.


2.4.        ISO Limitation.  No more than 6,300,000 Shares shall be issued
pursuant to the exercise of ISOs (as defined below) under the Plan.


2.5.        Adjustment of Shares.  If the number of outstanding Shares is
changed by a stock dividend, extraordinary dividend or distribution (whether in
cash, shares or other property, other than a regular cash dividend),
recapitalization, stock split, reverse stock split, subdivision, combination,
consolidation, reclassification, spin-off or similar change in the capital
structure of the Company, without consideration, then (a) the number and class
of Shares reserved for issuance and future grant under the Plan set forth in
Section 2.1, including shares reserved under sub-clauses (a)-(e) of Section 2.1,
(b) the Exercise Prices of and number and class of Shares subject to outstanding
Options and SARs, (c) the number and class of Shares subject to other
outstanding Awards and (d) the maximum number and class of Shares that may be
issued as ISOs set forth in Section 2.5 will be proportionately adjusted,
subject to any required action by the Board or the shareholders of the Company
and in compliance with applicable securities laws; provided that fractions of a
Share will not be issued.


If, by reason of an adjustment pursuant to this Section 2.5, a Participant’s
Award Agreement or other agreement related to any Award or the Shares subject to
such Award covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, will be subject to all of the terms, conditions
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.



--------------------------------------------------------------------------------

2.6.       Participant Limitations.  The (i) maximum number of Shares that may
be granted to each Participant during any fiscal year of the Company is 500,000
Shares (subject to increase or decrease pursuant to Section 2.5); and (ii) the
maximum value at grant of Awards denominated in dollars and Performance Awards
that may be granted during any fiscal year of the Company to each Participant is
$3,000,000; provided, however, that the foregoing limit shall be adjusted on a
proportionate basis for any Performance Period that is not based on one fiscal
year of the Company; provided, however, that the foregoing individual
Participant limits shall be cumulative; that is, to the extent that Shares for
which Awards are permitted to be granted during a fiscal year to an individual
Participant are not actually made subject to an Award in a fiscal year, the
number of Shares available for Awards to such Participant automatically shall
increase in the subsequent fiscal years during the term of the Plan until used.


3.           ELIGIBILITY.  ISOs may be granted only to Employees.  All other
Awards may be granted to Employees, Consultants, Directors and Non-Employee
Directors; provided such Consultants and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction.


4.            ADMINISTRATION.


4.1.       Committee Composition; Authority.  This Plan will be administered by
the Committee or by the Board acting as the Committee.  Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board will establish the terms for the grant of an Award to
Non-Employee Directors.  The Committee will have the authority to:


(a)           construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;


(b)           prescribe, amend and rescind rules and regulations relating to
this Plan or any Award;


(c)            select persons to receive Awards;


(d)           determine the form and terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the Exercise Price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;


(e)           determine the number of Shares or other consideration subject to
Awards;


(f)            determine the Fair Market Value in good faith and interpret the
applicable provisions of this Plan and the definition of Fair Market Value in
connection with circumstances that impact the Fair Market Value, if necessary;


(g)          determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent, Subsidiary or Affiliate;


(h)           grant waivers of Plan or Award conditions;


(i)            determine the vesting, exercisability and payment of Awards;


(j)            correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;


(k)           determine whether an Award has been vested and/or earned;


(l)            determine the terms and conditions of any, and to institute any
Exchange Program;


(m)          reduce, waive or modify any criteria with respect to Performance
Factors;


(n)           adjust Performance Factors;



--------------------------------------------------------------------------------

(o)          adopt terms and conditions, rules and/or procedures (including the
adoption of any subplan under this Plan) relating to the operation and
administration of the Plan to accommodate requirements of local law and
procedures outside of the United States or to qualify Awards for special tax
treatment under laws of jurisdictions other than the United States;


(p)           exercise discretion with respect to Performance Awards;


(q)           make all other determinations necessary or advisable for the
administration of this Plan; and


(r)          delegate any of the foregoing to a subcommittee or to one or more
executive officers pursuant to a specific delegation as permitted by applicable
law.


4.2.        Committee Interpretation and Discretion.  Any determination made by
the Committee with respect to any Award will be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination will be final
and binding on the Company and all persons having an interest in any Award under
the Plan.  Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Company to the Committee for
review.  The resolution of such a dispute by the Committee will be final and
binding on the Company and the Participant.  The Committee may delegate to one
or more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
will be final and binding on the Company and the Participant.


4.3.        Section 16 of the Exchange Act.  Awards granted to Participants who
are subject to Section 16 of the Exchange Act must be approved by two or more
“non-employee directors” (as defined in the regulations promulgated under
Section 16 of the Exchange Act).


4.4.        Documentation.  The Award Agreement for a given Award, the Plan and
any other documents may be delivered to, and accepted by, a Participant or any
other person in any manner (including electronic distribution or posting) that
meets applicable legal requirements.


4.5.        Foreign Award Recipients.  Notwithstanding any provision of the Plan
to the contrary, in order to comply with the laws and practices in other
countries in which the Company and its Subsidiaries or Affiliates operate or
have Employees or other individuals eligible for Awards, the Committee, in its
sole discretion, will have the power and authority to:  (a) determine which
Subsidiaries and Affiliates will be covered by the Plan; (b) determine which
individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to individuals outside
the United States or foreign nationals to comply with applicable foreign laws,
policies, customs and practices; (d) establish subplans and modify exercise
procedures, vesting conditions, and other terms and procedures, to the extent
the Committee determines such actions to be necessary or advisable (and such
subplans and/or modifications will be attached to this Plan as appendices, if
necessary); provided, however, that no such subplans and/or modifications will
increase the share limitations contained in Section 2.1 hereof; and (e) take any
action, before or after an Award is made, that the Committee determines to be
necessary or advisable to obtain approval or comply with any local governmental
regulatory exemptions or approvals.  Notwithstanding the foregoing, the
Committee may not take any actions hereunder, and no Awards will be granted,
that would violate the Exchange Act or any other applicable United States
securities law, the Code, or any other applicable United States governing
statute or law.


5.           OPTIONS.  An Option is the right but not the obligation to purchase
a Share, subject to certain conditions, if applicable.  The Committee may grant
Options to eligible Employees, Consultants and Directors and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following terms of this section.



--------------------------------------------------------------------------------

5.1.        Option Grant.  Each Option granted under this Plan will identify the
Option as an ISO or an NSO.  An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement.  If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.


5.2.        Date of Grant.  The date of grant of an Option will be the date on
which the Committee makes the determination to grant such Option, or a specified
future date.  The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.


5.3.        Exercise Period.  Options may be vested and exercisable within the
times or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any Parent or
Subsidiary (“Ten Percent Shareholder”) will be exercisable after the expiration
of five (5) years from the date the ISO is granted.  The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.


5.4.        Exercise Price.  The Exercise Price of an Option will be determined
by the Committee when the Option is granted; provided that: (a) the Exercise
Price of an Option will be not less than one hundred percent (100%) of the Fair
Market Value of the Shares on the date of grant and (b) the Exercise Price of
any ISO granted to a Ten Percent Shareholder will not be less than one hundred
ten percent (110%) of the Fair Market Value of the Shares on the date of grant. 
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.


5.5.        Method of Exercise.  Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (a) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third-party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.


5.6.        Termination of Service.  If the Participant’s Service terminates for
any reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s employment terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options.


(a)         Death.  If the Participant’s Service terminates because of the
Participant’s death (or the Participant dies within three (3) months after
Participant’s Service terminates other than for Cause or because of the
Participant’s Disability), then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than twelve
(12) months after the date Participant’s Service terminates (or such shorter
time period or longer time period as may be determined by the Committee), but in
any event no later than the expiration date of the Options.



--------------------------------------------------------------------------------

(b)          Disability.  If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter or longer time period as may be determined by the Committee,
with any exercise beyond (a) three (3) months after the date Participant’s
employment terminates when the termination of Service is for a Disability that
is not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is a
“permanent and total disability” as defined in Section 22(e)(3) of the Code,
deemed to be exercise of an NSO), but in any event no later than the expiration
date of the Options.


(c)         Cause.  If the Participant’s Service terminates for Cause, then
Participant’s Options (whether or not vested) will expire on the date of
termination of Participant’s Service if the Committee has reasonably determined
in good faith that such cessation of Services has resulted in connection with an
act or failure to act constituting Cause (or such Participant’s Services could
have been terminated for Cause (without regard to the lapsing of any required
notice or cure periods in connection therewith) at the time such Participant
terminated Services), or at such later time and on such conditions as are
determined by the Committee, but in any event no later than the expiration date
of the Options.  Unless otherwise provided in an employment agreement, Award
Agreement, or other applicable agreement, Cause will have the meaning set forth
in the Plan.


5.7.        Limitations on Exercise.  The Committee may specify a minimum number
of Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.


5.8.        Limitations on ISOs.  With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted.  In
the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.


5.9.        Modification, Extension or Renewal.  The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code.  Subject to Section 18 of this Plan, by written notice to affected
Participants, the Committee may reduce the Exercise Price of outstanding Options
without the consent of such Participants; provided, however, that the Exercise
Price may not be reduced below the Fair Market Value on the date the action is
taken to reduce the Exercise Price.


5.10.      No Disqualification.  Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.


6.           RESTRICTED STOCK AWARDS.  A Restricted Stock Award is an offer by
the Company to sell to an eligible Employee, Consultant, or Director Shares that
are subject to restrictions (“Restricted Stock”).  The Committee will determine
to whom an offer will be made, the number of Shares the Participant may
purchase, the Purchase Price, the restrictions under which the Shares will be
subject and all other terms and conditions of the Restricted Stock Award,
subject to the Plan.



--------------------------------------------------------------------------------

6.1.        Restricted Stock Purchase Agreement.  All purchases under a
Restricted Stock Award will be evidenced by an Award Agreement.  Except as may
otherwise be provided in an Award Agreement, a Participant accepts a Restricted
Stock Award by signing and delivering to the Company an Award Agreement with
full payment of the Purchase Price, within thirty (30) days from the date the
Award Agreement was delivered to the Participant.  If the Participant does not
accept such Award within thirty (30) days, then the offer of such Restricted
Stock Award will terminate, unless the Committee determines otherwise.


6.2.        Purchase Price.  The Purchase Price for a Restricted Stock Award
will be determined by the Committee and may be less than Fair Market Value on
the date the Restricted Stock Award is granted.  Payment of the Purchase Price
must be made in accordance with Section 11 of the Plan, and the Award Agreement
and in accordance with any procedures established by the Company.


6.3.        Terms of Restricted Stock Awards.  Restricted Stock Awards will be
subject to such restrictions as the Committee may impose or are required by
law.  These restrictions may be based on completion of a specified number of
years of service with the Company or upon completion of Performance Factors, if
any, during any Performance Period as set out in advance in the Participant’s
Award Agreement.  Prior to the grant of a Restricted Stock Award, the Committee
shall: (a) determine the nature, length and starting date of any Performance
Period for the Restricted Stock Award; (b) select from among the Performance
Factors to be used to measure performance goals, if any; and (c) determine the
number of Shares that may be awarded to the Participant.  Performance Periods
may overlap and a Participant may participate simultaneously with respect to
Restricted Stock Awards that are subject to different Performance Periods and
having different performance goals and other criteria.


6.4.       Termination of Service.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee).


7.           STOCK BONUS AWARDS.  A Stock Bonus Award is an award to an eligible
Employee, Consultant, or Director of Shares for Services to be rendered or for
past Services already rendered to the Company or any Parent, Subsidiary or
Affiliate.  All Stock Bonus Awards shall be made pursuant to an Award
Agreement.  No payment from the Participant will be required for Shares awarded
pursuant to a Stock Bonus Award.


7.1.        Terms of Stock Bonus Awards.  The Committee will determine the
number of Shares to be awarded to the Participant under a Stock Bonus Award and
any restrictions thereon.  These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement.  Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant.  Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.


7.2.       Form of Payment to Participant.  Payment may be made in the form of
cash, whole Shares, or a combination thereof, based on the Fair Market Value of
the Shares earned under a Stock Bonus Award on the date of payment, as
determined in the sole discretion of the Committee.


7.3.        Termination of Service.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee).


8.           STOCK APPRECIATION RIGHTS.  A Stock Appreciation Right (“SAR”) is
an award to an eligible Employee, Consultant, or Director that may be settled in
cash, or Shares (which may consist of Restricted Stock), having a value equal to
(a) the difference between the Fair Market Value on the date of exercise over
the Exercise Price multiplied by (b) the number of Shares with respect to which
the SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement).  All SARs shall be made pursuant
to an Award Agreement.



--------------------------------------------------------------------------------

8.1.        Terms of SARs.  The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR.  The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value.  A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement.  If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any.  Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.


8.2.        Exercise Period and Expiration Date.  A SAR will be exercisable
within the times or upon the occurrence of events determined by the Committee
and set forth in the Award Agreement governing such SAR.  The SAR Agreement
shall set forth the expiration date; provided that no SAR will be exercisable
after the expiration of ten (10) years from the date the SAR is granted.  The
Committee may also provide for SARs to become exercisable at one time or from
time to time, periodically or otherwise (including, without limitation, upon the
attainment during a Performance Period of performance goals based on Performance
Factors), in such number of Shares or percentage of the Shares subject to the
SAR as the Committee determines.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on the date Participant’s Service
terminates (unless determined otherwise by the Committee).  Notwithstanding the
foregoing, the rules of Section 5.6 also will apply to SARs.


8.3.        Form of Settlement.  Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (a) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (b) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof.  The portion of a SAR being
settled may be paid currently or on a deferred basis with such interest, if any,
as the Committee determines, provided that the terms of the SAR and any deferral
satisfy the requirements of Section 409A of the Code to the extent applicable.


8.4.         Termination of Service.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee).


9.           RESTRICTED STOCK UNITS.  A Restricted Stock Unit (“RSU”) is an
award to an eligible Employee, Consultant, or Director covering a number of
Shares that may be settled in cash, or by issuance of those Shares (which may
consist of Restricted Stock).  All RSUs shall be made pursuant to an Award
Agreement.


9.1.        Terms of RSUs.  The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; (c) the consideration to
be distributed on settlement; and (d) the effect of the Participant’s
termination of Service on each RSU; provided that no RSU shall have a term
longer than ten (10) years.  An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement.  If the RSU is
being earned upon satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
the RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU.  Performance Periods may overlap and Participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.


9.2.       Form and Timing of Settlement.  Payment of earned RSUs shall be made
as soon as practicable after the date(s) determined by the Committee and set
forth in the Award Agreement. The Committee, in its sole discretion, may settle
earned RSUs in cash, Shares, or a combination of both.  The Committee may also
permit a Participant to defer payment under an RSU to a date or dates after the
RSU earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code to the extent applicable.



--------------------------------------------------------------------------------

9.3.        Termination of Service.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such date Participant’s Service
terminates (unless determined otherwise by the Committee).


10.         PERFORMANCE AWARDS.  A Performance Award is an award to an eligible
Employee, Consultant, or Director of the Company or any Parent, Subsidiary or
Affiliate that is based upon the attainment of performance goals, as established
by the Committee, and other terms and conditions specified by the Committee, and
may be settled in cash, Shares (which may consist of, without limitation,
Restricted Stock), other property, or any combination thereof.  Grants of
Performance Awards shall be made pursuant to an Award Agreement.


10.1.      Performance Awards shall include Performance Shares, Performance
Units, and cash-based Awards as set forth in Sections 10.1(a), 10.1(b), and
10.1(c) below.


(a)          Performance Shares.  The Committee may grant Awards of Performance
Shares, designate the Participants to whom Performance Shares are to be awarded
and determine the number of Performance Shares and the terms and conditions of
each such Award. Performance Shares shall consist of a unit valued by reference
to a designated number of Shares, the value of which may be paid to the
Participant by delivery of Shares or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, Shares, other property, or any combination thereof, upon the
attainment of performance goals, as established by the Committee, and other
terms and conditions specified by the Committee.  The amount to be paid under an
Award of Performance Shares may be adjusted on the basis of such further
consideration as the Committee shall determine in its sole discretion.


(b)         Performance Units.  The Committee may grant Awards of Performance
Units, designate the Participants to whom Performance Units are to be awarded
and determine the number of Performance Units and the terms and conditions of
each such Award. Performance Units shall consist of a unit valued by reference
to a designated amount of property other than Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.


(c)           Cash-Settled Performance Awards.  The Committee may grant
cash-settled Performance Awards to Participants under the terms of this Plan.
Such awards will be based on the attainment of performance goals using the
Performance Factors within this Plan that are established by the Committee for
the relevant performance period.


10.2.      Terms of Performance Awards.  Performance Awards will be based on the
attainment of performance goals using the Performance Factors within this Plan
that are established by the Committee for the relevant Performance Period.  The
Committee will determine, and each Award Agreement shall set forth, the terms of
each Performance Award including, without limitation: (a) the amount of any cash
bonus, (b) the number of Shares deemed subject to an award of Performance
Shares; (c) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(d) the consideration to be distributed on settlement, and (e) the effect of the
Participant’s termination of Service on each Performance Award.  In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares.  Prior to settlement the
Committee shall determine the extent to which Performance Awards have been
earned.  Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Awards that are subject to different
Performance Periods and different performance goals and other criteria.


10.3.       Termination of Service.  Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on the date Participant’s Service
terminates (unless determined otherwise by the Committee).


11.          PAYMENT FOR SHARE PURCHASES.  Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
approved for the Participant by the Committee and where permitted by law (and to
the extent not otherwise set forth in the applicable Award Agreement):



--------------------------------------------------------------------------------

(a)            by cancellation of indebtedness of the Company to the
Participant;


(b)           by surrender of shares of the Company held by the Participant that
have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Award will be exercised or
settled;


(c)         by waiver of compensation due or accrued to the Participant for
services rendered or to be rendered to the Company or a Parent or Subsidiary;


(d)          by consideration received by the Company pursuant to a
broker-assisted or other form of cashless exercise program implemented by the
Company in connection with the Plan;


(e)           by any combination of the foregoing; or


(f)            by any other method of payment as is permitted by applicable law.


12.          GRANTS TO NON-EMPLOYEE DIRECTORS.


12.1.      Grant and Eligibility.  Awards under the Plan may be granted to
Non-Employee Directors may be automatically made pursuant to a policy adopted by
the Board, or made from time to time as determined in the discretion of the
Board.


12.2.      Vesting, Exercisability and Settlement.  Except as set forth in
Section 21, Awards will vest, become exercisable and be settled as determined by
the Board.  With respect to Options and SARs, the exercise price granted to
Non-Employee Directors will not be less than the Fair Market Value of the Shares
at the time that such Option or SAR is granted.


12.3.      Election to Receive Awards in Lieu of Cash.  A Non-Employee Director
may elect to receive his or her annual retainer payments and/or meeting fees
from the Company in the form of cash or Awards or a combination thereof, if
permitted, and as determined, by the Committee.  Such Awards shall be issued
under the Plan.  An election under this Section 12.3 shall be filed with the
Company on the form prescribed by the Company.


13.          WITHHOLDING TAXES.


13.1.      Withholding Generally.  Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan or a tax event occurs, the
Company may require the Participant to remit to the Company, or to the Parent,
Subsidiary or Affiliate, as applicable,  employing the Participant, an amount
sufficient to satisfy applicable U.S. federal, state, local and international
tax or any other tax or social insurance liability (the “Tax-Related Items”)
required to be withheld from the Participant prior to the delivery of Shares
pursuant to exercise or settlement of any Award.  Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable withholding
obligations for Tax-Related Items.  Unless otherwise determined by the
Committee, the Fair Market Value of the Shares will be determined as of the date
that the taxes are required to be withheld and such Shares will be valued based
on the value of the actual trade or, if there is none, the Fair Market Value of
the Shares as of the previous trading day.


13.2.      Stock Withholding.  The Committee, or its delegate(s), as permitted
by applicable law, in its sole discretion and pursuant to such procedures as it
may specify from time to time and to limitations of local law, may require or
permit a Participant to satisfy such Tax Related Items legally due from the
Participant, in whole or in part by (without limitation) (a) paying cash, (b)
having the Company withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the Tax-Related Items to be withheld, (c) delivering to
the Company already-owned shares having a Fair Market Value equal to the
Tax-Related Items to be withheld or (d) withholding from the proceeds of the
sale of otherwise deliverable Shares acquired pursuant to an Award either
through a voluntary sale or through a mandatory sale arranged by the Company. 
The Company may withhold or account for these Tax-Related Items by considering
applicable statutory withholding rates or other applicable withholding rates,
including up to (but not in excess of) the maximum permissible statutory tax
rate for the applicable tax jurisdiction, to the extent consistent with
applicable laws.



--------------------------------------------------------------------------------

14.        TRANSFERABILITY.  Unless determined otherwise by the Committee, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution. 
If the Committee makes an Award transferable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Awards are to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift or by
domestic relations order to a Permitted Transferee, such Award will contain such
additional terms and conditions as the Committee deems appropriate.  All Awards
will be exercisable: (a) during the Participant’s lifetime only by the
Participant, or the Participant’s guardian or legal representative; (b) after
the Participant’s death, by the legal representative of the Participant’s heirs
or legatees; and (c) in the case of all awards except ISOs, by a Permitted
Transferee.


15.          PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.


15.1.      Voting and Dividends.  No Participant will have any of the rights of
a shareholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. Any Dividend Equivalent Rights will be subject to
the same vesting or performance conditions as the underlying Award.  In
addition, the Committee may provide that any Dividend Equivalent Rights
permitted by an applicable Award Agreement will be deemed to have been
reinvested in additional Shares or otherwise reinvested.  After Shares are
issued to the Participant, the Participant will be a shareholder and have all
the rights of a shareholder with respect to such Shares, including the right to
vote and receive all dividends or other distributions made or paid with respect
to such Shares; provided, that if such Shares are Restricted Stock, then any
new, additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided, further,
that the Participant will have no right to such stock dividends or stock
distributions with respect to Unvested Shares, and any such dividends or stock
distributions will be accrued and paid only at such time, if any, as such
Unvested Shares become vested Shares.  The Committee, in its discretion, may
provide in the Award Agreement evidencing any Award that the Participant will be
entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Shares underlying an Award during the period beginning on the date
the Award is granted and ending, with respect to each Share subject to the
Award, on the earlier of the date on which the Award is exercised or settled or
the date on which it is forfeited provided, that no Dividend Equivalent Right
will be paid with respect to the Unvested Shares, and such dividends or stock
distributions will be accrued and paid only at such time, if any, as such
Unvested Shares become vested Shares. Such Dividend Equivalent Rights, if any,
will be credited to the Participant in the form of additional whole Shares as of
the date of payment of such cash dividends on Shares.


15.2.      Restrictions on Shares.  At the discretion of the Committee, the
Company may reserve to itself and/or its assignee(s) a right to repurchase (a
“Right of Repurchase”) a portion of any or all Unvested Shares held by a
Participant following such Participant’s termination of Service at any time
within ninety (90) days (or such longer or shorter time determined by the
Committee) after the later of the date Participant’s Service terminates and the
date the Participant purchases Shares under this Plan, for cash and/or
cancellation of purchase money indebtedness, at the Participant’s Purchase Price
or Exercise Price, as the case may be.


16.         CERTIFICATES.  All Shares or other securities whether or not
certificated, delivered under this Plan will be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable U.S. federal, state or
foreign securities law, or any rules, regulations and other requirements of the
SEC or any stock exchange or automated quotation system upon which the Shares
may be listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.


17.        ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.  Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of the Participant’s obligation to
the Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral.  In connection with any pledge of
the Shares, the Participant will be required to execute and deliver a written
pledge agreement in such form as the Committee will from time to time approve. 
The Shares purchased with the promissory note may be released from the pledge on
a pro rata basis as the promissory note is paid.



--------------------------------------------------------------------------------

18.          REPRICING; EXCHANGE AND BUYOUT OF AWARDS.  Without prior
shareholder approval, the Committee may not (a) reprice Options or SARs or (b)
pay cash or issue new Awards in exchange for the surrender and cancellation of
any, or all, outstanding Awards.


19.         SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  An Award will not
be effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance.  Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or (b)
completion of any registration or other qualification of such Shares under any
state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.  The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.


20.         NO OBLIGATION TO EMPLOY.  Nothing in this Plan or any Award granted
under this Plan will confer or be deemed to confer on any Participant any right
to continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.


21.          CORPORATE TRANSACTIONS.


21.1.     Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be (a) continued by the
Company, if the Company is the successor entity; or (b) assumed or substituted
by the successor corporation, or a parent or subsidiary of the successor
corporation, for substantially equivalent Awards (including, but not limited to,
an award to acquire the same consideration paid to the shareholders of the
Company pursuant to the Corporate Transaction), in each case after taking into
account appropriate adjustments for the number and kind of shares and exercise
prices. The successor corporation may also issue, as replacement of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant.  In the event such successor corporation refuses to assume,
substitute or replace any Award in accordance with this Section 21, then
notwithstanding any other provision in this Plan to the contrary, each such
Award shall become fully vested and, as applicable, exercisable and any rights
of repurchase or forfeiture restrictions thereon shall lapse, immediately prior
to the consummation of the Corporation Transaction.  Performance Awards not
assumed pursuant to the foregoing shall be deemed earned and vested based on the
greater of actual performance (if determinable) or 100% of target level, unless
otherwise indicated pursuant to the terms and conditions of the applicable Award
Agreement.


If an Award vests in lieu of assumption or substitution in connection with a
Corporate Transaction as provided above, the Committee will notify the holder of
such Award in writing or electronically that such Award will be exercisable for
a period of time determined by the Committee in its sole discretion, and such
Award will terminate upon the expiration of such period without consideration. 
Any determinations by the Committee need not treat all outstanding Awards in an
identical manner, and shall be final and binding on each applicable Participant.



--------------------------------------------------------------------------------

21.2.      Assumption of Awards by the Company.  The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan.  Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant.  In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code). 
In the event the Company elects to grant a new Option in substitution rather
than assuming an existing option, such new Option may be granted with a
similarly adjusted Exercise Price.  Substitute Awards will not reduce the number
of Shares authorized for grant under the Plan or authorized for grant to a
Participant in a calendar year.


21.3.      Non-Employee Directors’ Awards.  Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors will accelerate and such Awards will
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.


22.          ADOPTION AND SHAREHOLDER APPROVAL.  This Plan will be submitted for
the approval of the Company’s shareholders, consistent with applicable laws,
within twelve (12) months before or after the date this Plan is adopted by the
Board.


23.         TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided
herein, this Plan will become effective on the Effective Date and will terminate
ten (10) years from the date this Plan is adopted by the Shareholders of the
Company.  This Plan and all Awards granted hereunder will be governed by and
construed in accordance with the laws of the State of California (excluding its
conflict of laws rules).


24.         AMENDMENT OR TERMINATION OF PLAN.  The Board may at any time
terminate or amend this Plan in any respect, including, without limitation,
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the shareholders of the Company, amend this Plan in any manner that requires
such shareholder approval; provided further, that a Participant’s Award will be
governed by the version of this Plan then in effect at the time such Award was
granted.  No termination or amendment of the Plan or any outstanding Award may
adversely affect any then outstanding Award without the consent of the
Participant, unless such termination or amendment is necessary to comply with
applicable law, regulation or rule.


25.         NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by
the Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.


26.         INSIDER TRADING POLICY.  Each Participant who receives an Award will
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or Directors
of the Company, as well as with any applicable insider trading or market abuse
laws to which the Participant may be subject.


27.         ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY.   All
Awards, subject to applicable law, shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or required by law during the term of Participant’s employment or other service
with the Company that is applicable to Employees, Directors or other service
providers of the Company, and in addition to any other remedies available under
such policy and applicable law, may require the cancellation of outstanding
Awards and the recoupment of any gains realized with respect to Awards.


28.          DEFINITIONS.  As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:



--------------------------------------------------------------------------------

28.1.       “Affiliate” means any person or entity that directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, the Company, including any general partner, managing
member, officer or director of the Company, in each case as of the date on
which, or at any time during the period for which, the determination of
affiliation is being made.  For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any person or entity, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such person or entity, whether through
the ownership of voting securities or by contract or otherwise.


28.2.       “Award” means any award under the Plan, including any Option,
Restricted Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit
or Performance Award.


28.3.      “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award, and country-specific appendix thereto for
grants to non-U.S. Participants, which will be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.


28.4.       “Board” means the Board of Directors of the Company.


28.5.      “Cause” means a determination by the Company (and in the case of
Participant who is subject to Section 16 of the Exchange Act, the Committee)
that the Participant has committed an act or acts constituting any of the
following: (a) dishonesty, fraud, misconduct or negligence in connection with
Participant’s duties to the Company, (b) unauthorized disclosure or use of the
Company’s confidential or proprietary information or trade secrets, (c)
misappropriation of a business opportunity of the Company, (d) materially aiding
Company competitor, (e) a conviction or plea of nolo contendere to a felony or
crime involving moral turpitude, (f) failure or refusal to attend to the duties
or obligations of the Participant’s position (g) violation or breach of, or
failure to comply with, the Company’s code of ethics or conduct, any of the
Company’s rules, policies or procedures applicable to the Participant or any
agreement in effect between the Company and the Participant or (h) other conduct
by such Participant that could be expected to be harmful to the business,
interests or reputation of the Company.  The determination as to whether Cause
for a Participant’s termination exists will be made in good faith by the Company
and will be final and binding on the Participant.  This definition does not in
any way limit the Company’s or any Parent’s or Subsidiary’s ability to terminate
a Participant’s employment or services at any time as provided in Section 20
above.  Notwithstanding the foregoing, the foregoing definition of “Cause” may,
in part or in whole, be modified or replaced in each individual employment
agreement, Award Agreement, or other applicable agreement with any Participant
provided that such document specifically supersedes this definition.


28.6.       “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


28.7.       “Committee” means the Compensation Committee of the Board or those
persons to whom administration of the Plan, or part of the Plan, has been
delegated as permitted by law.


28.8.       “Company” means RiceBran Technologies, a California corporation, or
any successor corporation.


28.9.       “Consultant” means any natural person, including an advisor or
independent contractor, engaged by the Company or a Parent, Subsidiary or
Affiliate to render services to such entity.



--------------------------------------------------------------------------------

28.10.     “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (a) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (b) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (c) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
(d) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the shareholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company)
or (e) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election.  For purpose of this subclause (e), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Corporate Transaction. 
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.  Notwithstanding the foregoing, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would become payable under this Plan by reason of a Corporate Transaction, such
amount will become payable only if the event constituting a Corporate
Transaction would also qualify as a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.


28.11.     “Director” means a member of the Board.


28.12.    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


28.13.     “Dividend Equivalent Right” means the right of a Participant, granted
at the discretion of the Committee or as otherwise provided by the Plan, to
receive a credit for the account of such Participant in an amount equal to the
cash, stock or other property dividends in amounts equivalent to cash, stock or
other property dividends for each Share represented by an Award held by such
Participant.


28.14.     “Effective Date” means June 23, 2014.


28.15.    “Employee” means any person, including officers and Directors,
providing services as an employee to the Company or any Parent, Subsidiary or
Affiliate.  Neither service as a Director nor payment of a director’s fee by the
Company will be sufficient to constitute “employment” by the Company.


28.16.     “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.


28.17.    “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced, each as described in Section 18.


28.18.     “Exercise Price” means, with respect to an Option, the price at which
a holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.


28.19.     “Fair Market Value” means, as of any date, the value of a share of
the Company’s common stock determined as follows:


(a)           if such common stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the common stock is listed
or admitted to trading as reported in The Wall Street Journal or such other
source as the Committee deems reliable;



--------------------------------------------------------------------------------

(b)           if such common stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or


(c)           by the Board or the Committee in good faith.


28.20.     “Insider” means an officer or Director of the Company or any other
person whose transactions in the Company’s common stock are subject to Section
16 of the Exchange Act.


28.21.     “IRS” means the United States Internal Revenue Service.


28.22.     “Non-Employee Director” means a Director who is not an Employee of
the Company or any Parent or Subsidiary.


28.23.     “Option” means an Award as defined in Section 5 and granted under the
Plan.


28.24.     “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if each of such
corporations other than the Company owns stock possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


28.25.     “Participant” means a person who holds an Award under this Plan.


28.26.    “Performance Award” means an Award as defined in Section 10 and
granted under the Plan.


28.27.   “Performance Factors” means any of the factors selected by the
Committee and specified in an Award Agreement, from among the following
objective or subjective measures, either individually, alternatively or in any
combination applied to the Participant, the Company, any business unit or
Subsidiary, either individually, alternatively, or in any combination, on a GAAP
or non-GAAP basis, and measured, to the extent applicable on an absolute basis
or relative to a pre-established target, to determine whether the performance
goals established by the Committee with respect to applicable Awards have been
satisfied:


(a)           Profit Before Tax;


(b)           Sales;


(c)           Expenses;


(d)           Billings;


(e)           Revenue;


(f)            Net revenue;


(g)           Earnings (which may include earnings before interest and taxes,
earnings before taxes, net earnings, stock-based compensation expenses,
depreciation and amortization);


(h)           Operating income;


(i)            Operating margin;


(j)            Operating profit;


(k)           Controllable operating profit, or net operating profit;



--------------------------------------------------------------------------------

(l)            Net Profit;


(m)          Gross margin;


(n)           Operating expenses or operating expenses as a percentage of
revenue;


(o)           Net income;


(p)           Earnings per share;


(q)           Total shareholder return;


(r)            Market share;


(s)            Return on assets or net assets;


(t)            The Company’s stock price;


(u)           Growth in shareholder value relative to a pre-determined index;


(v)           Return on equity;


(w)          Return on invested capital;


(x)           Cash Flow (including free cash flow or operating cash flows);


(y)           Balance of cash, cash equivalents and marketable securities;


(z)           Cash conversion cycle;


(aa)          Economic value added;


(bb)         Individual confidential business objectives;


(cc)         Contract awards or backlog;


(dd)         Overhead or other expense reduction;


(ee)          Credit rating;


(ff)           Completion of an identified special project;


(gg)         Completion of a joint venture or other corporate transaction;


(hh)         Strategic plan development and implementation;


(ii)           Succession plan development and implementation;


(jj)           Improvement in workforce diversity;


(kk)         Employee satisfaction;


(ll)           Employee retention;


(mm)       Customer indicators and/or satisfaction;



--------------------------------------------------------------------------------

(nn)         New product invention or innovation;


(oo)         Research and development expenses;


(pp)         Attainment of research and development milestones;


(qq)          Improvements in productivity;


(rr)           Bookings;


(ss)          Working-capital targets and changes in working capital;


(tt)           Attainment of operating goals and employee metrics; and


(uu)         Any other metric as determined by the Committee.


The Committee may provide for one or more equitable adjustments to the
Performance Factors to preserve the Committee’s original intent regarding the
Performance Factors at the time of the initial award grant, such as but not
limited to, adjustments in recognition of unusual or non-recurring items such as
acquisition related activities or changes in applicable accounting rules.  It is
within the sole discretion of the Committee to make or not make any such
equitable adjustments.


28.28.    “Performance Period” means one or more periods of time, which may be
of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Factors will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.


28.29.     “Performance Share” means an Award as defined in Section 10 and
granted under the Plan.


28.30.     “Permitted Transferee” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.


28.31.    “Performance Unit” means an Award as defined in Section 10 and granted
under the Plan.


28.32.     “Plan” means this Amended and Restated RiceBran Technologies 2014
Equity Incentive Plan.


28.33.     “Purchase Price” means the price to be paid for Shares acquired under
the Plan, other than Shares acquired upon exercise of an Option or SAR.


28.34.     “Restricted Stock Award” means an Award as defined in Section 6 and
granted under the Plan (or issued pursuant to the early exercise of an Option).


28.35.     “Restricted Stock Unit” means an Award as defined in Section 9 and
granted under the Plan.


28.36.     “SEC” means the United States Securities and Exchange Commission.


28.37.     “Securities Act” means the United States Securities Act of 1933, as
amended.



--------------------------------------------------------------------------------

28.38.     “Service” means service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement.  An Employee will not be deemed to have ceased to
provide Service in the case of (a) sick leave, (b) military leave, or (c) any
other leave of absence approved by the Company; provided, that such leave is for
a period of not more than 90 days unless reemployment upon the expiration of
such leave is guaranteed by contract or statute.  Notwithstanding anything to
the contrary, an Employee will not be deemed to have ceased to provide Service
if a formal policy adopted from time to time by the Company and issued and
promulgated to employees in writing provides otherwise.  In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Committee may make such provisions respecting suspension or
modification of vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, except that in no event may an Award be
exercised after the expiration of the term set forth in the applicable Award
Agreement.  In the event of military or other protected leave, if required by
applicable laws, vesting will continue for the longest period that vesting
continues under any other statutory or Company approved leave of absence and,
upon a Participant’s returning from military leave, he or she will be given
vesting credit with respect to Awards to the same extent as would have applied
had the Participant continued to provide Service to the Company throughout the
leave on the same terms as he or she was providing Service immediately prior to
such leave.  An Employee will have terminated employment as of the date he or
she ceases to provide Service (regardless of whether the termination is in
breach of local employment laws or is later found to be invalid) and employment
will not be extended by any notice period or garden leave mandated by local law,
provided however, a change in status from an Employee to a Consultant or a
Non-Employee Director (or vice versa) will not terminate a Participant’s
Service, unless determined by the Committee, in its discretion or to the extent
set forth in the applicable Award Agreement.  The Committee will have sole
discretion to determine whether a Participant has ceased to provide Service and
the effective date on which the Participant ceased to provide Service.


28.39.     “Shares” means shares of the common stock of the Company.


28.40.     “Stock Appreciation Right” means an Award as defined in Section 8 and
granted under the Plan.


28.41.     “Stock Bonus” means an Award granted pursuant to Section 7 of the
Plan.


28.42.     “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.


28.43.     “Treasury Regulations” means regulations promulgated by the United
States Treasury Department.


28.44.     “Unvested Shares” means Shares that have not yet vested or are
subject to a right of repurchase in favor of the Company (or any successor
thereto).





--------------------------------------------------------------------------------